The purpose and, therefore, the business of this particular corporation was the maintenance and operation of the airplane to be used for the pleasure or business of the two individuals who were the sole stockholders. The corporate structure and the agreements among its members reflect an intention to so maintain and operate the airplane and to carry liability insurance. Consequently, the judgment is affirmed, with costs. Present — Dore, J. P., Callahan, Breitel, Bastow and Botein, JJ.; Callahan, J., dissents and votes to reverse and dismiss the complaint in the following memorandum: An airplane owned by the corporate defendant was flown at various times by the two corporate stockholders for the pleasure or business of the individual stockholders; the accident involved occurred by reason of the faulty operation by one of the stockholders and was not due to the condition of the plane. In the absence of a statute such as section 59 of the New York Vehicle and Traffic Law, an automobile owned and operated in like circumstances would seem to me to be solely in the control of the individual operator and I see no reason for applying any different rule as to this plane.